MacLean, J.
On December 10, 1903, the defendant executed and delivered to the plaintiff a chattel mortgage, providing for entry, possession, and sale upon default in the payment of any of the installments therein conditioned, at stated times, to be paid. The defendant thereafter defaulted, the plaintiff, as was its right, foreclosed, a right not taken from it by provision for sale under the power mentioned (Briggs v. Oliver, 68 N. Y. 336, 339), and it was not necessary that the mortgage should so declare. Bragelman v. Daue, 69 N. Y. 69, 74. Nor was it reversible fault that the plaintiff, a foreign corporation, failed to plead its compliance with our laws in regard to permission to do business here, for the defendant, answering with a general denial upon information and belief, even as to its own incorporation, waived its right to raise the'question. C. R. Parmele Co. v. Haas, 171 N. Y. 519, 583.
The judgment should, therefore, be affirmed.
Scott and Dtgro, JJ., concur.
Judgment affirmed, with costs.